Exhibit Consent of Independent Petroleum Engineers We hereby consent to the use and reference to our name and reports evaluating OPTI Canada Inc.’s petroleum and natural gas reserves as of December31, 2008, and the information derived from our reports, as described or incorporated by reference in OPTI Canada Inc.’s Annual Report on Form40-F for the year ended December31, 2008,filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended as applicable. Sincerely, McDANIEL& ASSOCIATES CONSULTANTS LTD. “signedby C.B.Kowalski” C.B.Kowalski, P. Eng. Vice President Calgary, Alberta March 24, 2009 2200, Bow Valley Square 3, 255 - 5 Avenue SW, Calgary AB T2P 3G6 Tel: (403) 262-5506 Fax: (403) 233-2744 www.mcdan.com
